Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Wolfe on 05/19/2021.
In the claims, amend the claims as indicated below:
1.  	(Currently Amended) A method for improving transactional mainframe systems, the method comprising:
	receiving transaction data comprising a plurality of transaction card identifiers;
	validating the transaction data using one or more of validation rules associated with the plurality of transaction card identifiers;
	generating a plurality of transaction cards based on the validated transaction data;
	determining that a batch transaction import should run based on a current time;
	in response to determining that the batch transaction import should run, submitting each of the plurality of transaction cards to [[the]] a transactional mainframe;

	storing, to a database, an indication that the first transaction card from the plurality of 
	determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe.

2.	(Cancelled) 



3.	(Currently Amended) The method of claim 1 
	grouping related transaction cards together within the batch file.

transaction data has a data format comprising fixed-length string.

7.	(Currently Amended) The method of claim 1, wherein the transaction data further comprises a user identifier and one or more field associated with the plurality of transaction card identifiers.
9.	(Currently Amended) A system for improved transactional mainframes, the system comprising:
	a processor; 
	a database for storing validation rules for one or more transaction card data formats supported by a transactional mainframe; and
	a memory having programming instructions stored thereon, which, when executed by the processor performs operations comprising:
	receiving transaction data comprising a plurality of transaction card identifiers;
	validating the transaction data using one or more of the validation rules associated with the plurality of transaction card identifiers;
	generating a plurality of transaction cards based on the validated transaction data;
	determining that a batch transaction import should run based on a current time;

	determining that a first transaction card from the plurality of transaction cards was successfully imported into the transactional mainframe; 
	storing, to [[a]] the database, an indication that the first transaction card form the plurality of 
	determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe.

10.	(Cancelled) 



claim 9 
	grouping related transaction cards together within the batch file.

12.	(Currently Amended) The system of claim 9 

13.	(Currently Amended) The system of claim 9, wherein the one or more transaction card data formats comprise a fixed-length string of characters with a defined set of options for each position in the fixed-length string.

15.	(Currently Amended) The system of claim 9, wherein the transaction data further comprises a user identifier and one or more field associated with the plurality of transaction card identifiers.
17.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
	receiving transaction data comprising a transaction type, a user identifier associated with [[the]] an application, one or more transaction card identifiers, and one or more fields associated with the one or more transaction card identifiers, the transaction data having a data format different from [[the]] one or more transaction card data formats supported by [[the]] a transactional mainframe;
one or more transaction card identifiers;
	generating a plurality of transaction cards based on the validated transaction data;
	determining that a batch transaction import should run based on a current time;
	in response to determining that the batch transaction import should run, submitting each of the plurality of transaction cards to the transactional mainframe;
	determining that a first transaction card from the plurality of transaction cards was successfully imported into the transactional mainframe; 
	storing, to a database, an indication that the first transaction card from the plurality of 
	determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe.

18.	(Cancelled) 



19.	(Currently Amended) The non-transitory computer readable medium of claim 17 
	grouping related transaction cards together within the batch file.

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19 and 20 are allowed (claims 2, 10 and 18 cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe”.
The closest prior art, Zarakas et al (US 2016/0307189 A1), discloses similar features of transaction card data validation between mainframe computer and clients (paragraphs 0072, 0114…). However, Zarakas et al do not explicitly disclose:
“determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe”.

Another close prior art, Kim et al (US 2005/0071512 A1), discloses similar features of storing transaction with transaction card identifiers, requirements and rules (par. 0037). However, Kim et al do not explicitly disclose:
“determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe”.

“determining that a second transaction card from the plurality of transaction cards was not imported into the transactional mainframe; and
	resubmitting the second transaction card to the transactional mainframe, the resubmitting comprising:
generating a batch file comprising the plurality of transaction cards that have not been successfully imported into the transactional mainframe; and
	importing the batch file into the transactional mainframe”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 9 and 17 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165